DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 4, 6-8, and 14 are canceled.
Claims 5 and 15-32 are withdrawn.
Claims 1, 3, and 9-13 are under examination. 

Priority
Applicant’s Arguments:  The Office rejected the priority claim because the Office asserts that claims 1 and 9-13 still lack enablement to their full scope. Office Action at pages 3-4. The rejection is respectfully traversed for reasons of record and for reasons set out below.
Because the enablement rejection is effectively overcome by the amendments and arguments provided herein below, the rejection of the priority claim for the same reasons is likewise overcome.
Accordingly, the rejection of the priority claim should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and are found persuasive.  Claims 1, 3, and 9-13 all find support in provisional 62/055330 and so all receive the U.S. effective filing date of 09/25/2014.  


Objections Withdrawn
 Claim Objections
The objection to claim 3 is withdrawn in view of Applicant’s amendments. 

The objection to claims 1 and 3 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 9-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 3, and 9-13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s Arguments:  Claims 1, 3, and 9-13 are rejected under 35 U.S.C. § 112(b) for alleged indefiniteness. Office Action at pages 7-8. The rejection is respectfully traversed.

Without addressing the merits of the rejection and, solely in an effort to advance prosecution, claims 1 and 3 are amended to recite that the one or more polypeptide(s) in subpart (b) in claims 1 and 3 comprise a second pair of complementary immunoglobulin heavy and light chain variable regions (VH2 and VL2), wherein VH2 comprises a heavy chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 42, 43, and 44, respectively, and VL2 comprises a light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 47, 48, and 49, respectively. Thus, polypeptide(s) of subpart (b) in the claims requires the specifically recited CDR regions. The polypeptide(s) of subpart (a) in claims 1 and 3 bind to cancer antigen and do not comprise the CDR sequences of subpart (b).
In view of the amendments to the claims and the explanation provided above, the rejection under 35 U.S.C. § 112(b) is overcome and should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  It is acknowledged that the peptides of subpart B require specific CDRs while those of subpart A do not.  However, this still does not clarify if the formulae are the only protein schemes to be used in the claims or if they must be present but are not the only protein schemes present.  Thus, the issue of indefiniteness is still present and this rejection must stand.  


Claim Rejections - 35 USC § 103
Claims 1, 3, and 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Cobbold (WO2013/128194, published 09/06/2013, previously cited) in view of Ast (WO2013/026837, published 02/28/2013, on IDS), Kufer ‘615 (US2010/0183615, published 07/22/2010, previously cited), Kufer ‘918 (US2010/0150918, published 06/17/2010), and Brinkmann (US2013/0266568, published 10/10/2013, previously cited).
Applicant’s Arguments: Claims 1, 3, and 10-12 are rejected under 35 U.S.C. § 103 for alleged obviousness over Cobbold in view of Ast, Kufer ‘615, Kufer ‘918, and Brinkmann. Office Action at pages 9-23. The rejection is respectfully traversed.
The Office asserts that Cobbold teaches molecules comprising a targeting moiety capable of targeting unwanted cells and a further moiety that has a masked immune cell binding region so as to prevent binding of the further moiety to an immune cell, wherein the masked immune cell binding region is capable of being selectively unmasked when the molecule is in the vicinity of the unwanted cells so as to allow binding of the further moiety to an immune cell. The Office asserts that Cobbold clearly teaches an MMP2 protease activatable BiTE® molecule that binds both Her2 and CD3 epsilon and that their molecule can have two peptide chains and comprise Fc regions. The Office asserts that Ast remedies deficiencies in Cobbold’s not teaching specific advantages of their molecule, and the molecule of Ast can be used to make a masked molecule like 
When a combination of prior art references is cited for the purpose of determining that a claim is unpatentable under 35 U.S.C. §103, a showing that a skilled artisan would have been motivated to combine the references in order to achieve the claimed combination is required. The Supreme Court has stated that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007). Instead, “a range of real-world facts to determine ‘whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue'” must be considered. Intercontinental Great Brands LLC v. Kellogg N. Am. Co., 869 F.d 1336, 1344 (Fed. Cir. 2017) (quoting KSR, 550 U.S. at 418).
 cell. Cobbold’s molecule does not bind to an epitope of CD3 epsilon comprising the amino acid sequence Gln-Asp-Gly-Asn-Glu (SEQ ID NO: 54) on the T cell. See SEQ ID NO: 29 of Cobbold that does not comprise the CD3 epsilon sequence in claims 1 and 3. Additionally, Cobbold does not teach or suggest a need for enhancing half-life of their bispecific antibodies or how such a need would need to be solved. Although Cobbold mentions that their molecule may comprise Fc, the Office acknowledges that Cobbold does not teach or suggest any advantages of including an Fc on their molecules. On the contrary, Applicants submit that Cobbold teaches away from the use of Fc for various reasons. For example, Cobbold teaches that a limitation of BiTE® antibody constructs and similar bispecific therapeutic antibodies is that they can activate T cells when binding to any target that expresses the targeting antigen and, therefore, can bind to both healthy cells and cancer cells. Thus, Cobbold teaches that a limitation is non-specific binding leading to T cell activation and off-target effects. In fact, Cobbold, at page 17, discloses that “a targeting moiety comprising only part of an antibody may be advantageous by virtue of optimising the rate of clearance from the blood and may be less likely to undergo nonspecific binding due to the Fc part.” (Emphasis added.)
Thus, Cobbold apparently is interested in optimizing antibody construct clearance from the blood rather than increasing half-life of the antibody construct in the blood. Thus, contrary to the Office’s assertion, there was no motivation for a person of ordinary skill in the art to combine Ast with Cobbold to add the two chain Fc region of the invention 
The Office argues that a Cobbold cannot teach away from a theme they themselves teach by mentioning Fc-containing constructs in their disclosure. Applicants respectfully disagree. Although part of the Cobbold specification mentions Fc-containing constructs, incorporating Fc regions are clearly not illustrated in the drawings of the immunotherapeutic molecules of Cobbold. More importantly, Cobbold designed their molecule to bind only in the presence of unwanted cells and, therefore, would not include an Fc region on their molecule since Cobbold specifically deems the Fc region responsible for non-specific binding (as noted at page 17).
The Office continues to assert that the motivation to combine the cited art to arrive at the claimed construct comes from the person of ordinary skill in the art constantly seeking ways to improve therapeutic agents and known ways of doing so would be readily applied to a known or obvious construct. Here, however, Applicants have shown that the prior art was teaching away from adding Fc regions to their BiTE® constructs. Thus, the claimed subject matter comprising several elements individually known in the prior art for 
The additional references of Kufer ‘615, Kufer ‘918, and Brinkmann do not cure the deficiencies in Cobbold in combination with Ast. There was no motivation in the art to combine Kufer ‘615 with Cobbold to replace the CD3 binding region or the CD3 masking protein of Cobbold’s molecule with the CD3 epsilon protein or the CD3 antibody disclosed by Kufer ‘615. The Office asserted that it would be obvious to one of ordinary skill to use whatever fragment of CD3 epsilon is required to mask the CD3 binding region. Applicants respectfully disagree.
The Office states that the Kufer ‘615 is cited for teaching a CD3 epsilon-Fc construct. As set out above, Cobbold teaches that Fc are responsible for non-specific binding, the very problem they are trying to overcome by designing their masked bispecific molecule. Therefore, there was no motivation to look to for a CD3 epsilon-Fc construct and combine it with the BiTE® construct of Cobbold. Further, Cobbold does not teach or suggest any dissatisfaction with their CD3 binding protein or CD3 masking protein, or a need to use a cross-species specific binder that binds the extracellular region of CD3 epsilon like the antibody of Kufer ‘615. Thus, there was no motivation in Cobbold for one of ordinary skill in the art to look to Kufer ‘615 to replace these parts of Cobbold’s bispecific binder.
Likewise, there was no motivation to look to Kufer ‘918 for the CD3 epsilon binding domain of the instant claims. In addition, Brinkmann’s apparent teaching of the MMP2 cleavage site of SEQ ID NO: 1 does nothing to remedy the above-noted 
Because there is clear discouragement in Cobbold of adding Fc regions to the immunotherapeutic molecule of Cobbold, the only source for a reason to combine Ast, Kufer ‘615, Kufer ‘918, and Brinkmann with Cobbold, therefore, must come from the application itself, and suggests reconstruction of the claimed subject matter based on hindsight reasoning. For at least these reasons, Applicants have provided sufficient rebuttal reasoning for the Office’s assertion that the cited art provided the requisite motivation for one of ordinary skill in the art to combine Ast, Kufer ‘615, Kufer ‘918, and Brinkmann with Cobbold. For all of the reasons set out above, there was no apparent reason to combine the references as asserted by the Office and, thus, prima facie obviousness has not been established.
Accordingly, the rejection of claims 1, 3, and 10-12 under Section 103 is overcome and should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
As previously stated, motivation was provided to combine the art of the previous 103 in order to arrive at the claimed subject matter.   Thus, Applicant’s concern that there was no motivation provided has already been addressed.  One of ordinary skill in this art is constantly seeking ways to improve therapeutic agents and known ways of doing so in the art would be readily applied to a known or obvious construct as is the case here.  Improvement of protein drug half-life is known in the art as a goal.  See the previous rejection.  This is because it will improve the efficacy of the therapeutic and can allow for 
Applicant then attacks Cobbold individually for not teaching all limitations of the claims.  This is nto found persuasive since one cannot show nonobviousness by attacking references individually when here it is the combined teachings of multiple references that render the claims obvious.  Thus, a lack of any specific teaching in any one reference argued by Applicant above is not a persuasive argument.  The other references render the deficiencies as previously discussed. 
Applicant then states Cobbold teaches away from using Fc.  They cannot teach away from a theme they themselves teach and therefore this argument fails.  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain  < Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Therefore, teaching more than one alternative does not teach away from any of said alternatives, even if one is inferior in some respect which the obvious construct is not in terms of half-life.  This advantage would be recognized by one of ordinary skill in this art and so this argument is not found persuasive.  
With respect to Applicant’s worry over off-target effects, this is helped by Cobbold’s activateable constructs.  Thus, this worry is unfounded.  Optimizing antibody clearance can encompass extending half-life.  Since this has the advantages previously discussed, it is not in conflict with the teachings of Cobbold.  Non-specific binding to the Fc part may reduce the specificity of the obvious construct; however, this would only make it an inferior choice in one respect while having a better half-life as discussed supra.  Thus, use of the 
With respect to Applicant’s arguments that Cobbold does not draw constructs with Fc regions and so teaches away from Fc region use in their constructs, this is not found persuasive since the drawings are only a part of Cobbold’s disclosure, the rest of which does contain Fc containing moieties as previously discussed.  With respect to Applicant’s arguments that use of Fc eliminates the specificity desired by the teachings of Cobbold with respect to binding of immune cells as the target cell site, this is not found persuasive since an advantage is gained by the fc region as previously discussed and so it is still obvious to use.  Furthermore, the Fc does not prevent the unmasking mechanism and does not make the construct completely non-specific for target cell environments with respect to immune cell recruitment.  Also, as previously stated, mutant Fc regions can be made.  Thus, the prior art addresses Applicant’s concerns here and Cobbold provides no teaching away from an Fc containing BITE.  Cobbold never states such molecules do not function.  No teaching away is present in Cobbold.  
With respect to Applicant’s argument that motivation is needed to replace one known CD3 binding domain with another, they are mistaken.  Motivation is only one logic used in rendering a claim obvious with combined arts.  Here, motivation is not required since the switch will provide predictable results.  See MPEP 2143 for a list of rationales 
Also, the Fc region is already present in the obvious construct in view of Cobbold and Ast, placement of the masking epitope is obvious as previously stated and is simply supported by Kufer since the art already knows of such constructs.  Thus, one is not looking for this generic construct, one already finds it obvious to make.  They are further supported by its presence in the prior art.  Use of the specific construct of Kufer is obvious for the reasons of record and this construct they would seek because they must have the appropriate masking peptide for their chosen anti-CD3 scFv.  Kufer provides this.  
Applicant the states Cobbold does not teach using a different CD3 binder.  This is not needed as previously discussed. Use of the anti-CD3 domains of Kufer ‘918 does not require motivation.  As previously stated, it will produce a functional scFv and lead to predictable results in the obvious construct.  This amounts to simply substitution of one known element for another thereby obtaining predictable results.  Therefore, reasoning has been provided for the obviousness.  
Brinkmann need only cure what they are stated to provide previously.  There are no additional deficiencies in the other references argued by Applicant that Brinkmann would need to cure.  
Applicant then argues impermissible hindsight.  This is not persuasive since all elements of the obviousness rejection come from the prior art.  
Taken all together, the combined teachings above clearly render obvious the instant claims and this rejection stands.  

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase the epitope of CD3 in line 9 should be changed to “an epitope of CD3”. 
Claim 3 is objected to because, for clarity, the phrase “to the epitope of “ should be reintroduced in line 16.
 Appropriate correction is required.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642